          Case 1:19-cv-11584-AJN Document 10 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              6/25/2020



  Anna Giabourani,

                         Plaintiff,
                                                                  19-CV-11584 (AJN)
                 –v–
                                                                        ORDER
  The City School District of the City of New York,

                         Defendants.


ALISON J. NATHAN, District Judge:

       The parties are hereby ordered to provide a joint status update no later than one week

from the date of this order.

       SO ORDERED.


Dated: June 25, 2020
        New York, New York



                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
